DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, in line 4, the words “a first” should be replaced with --- first ---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al. (US Pub No. 2014/0187970) in view of Adoram et al. (US Pub No. 2004/0131299), alone, or alternatively, further in view of Goldfarb et al. (US Pub No. 2008/0082045).  Note that the provisional application 61/799,109 (see at least Figures 1B, 2, 4a) filed on March 15, 2013 supports the below relied upon teachings.
With regards to claim 1, Suter et al. disclose a needle that is adapted to be inserted into a subject, the needle comprising:
an optical fiber (1, 41) that guides light emitted from a light source and has a light emitting portion for the light guided by the optical fiber (paragraphs [0045]-[0046], [0048], [0050]; Figures 1B, 2, 4A); 
	wherein
	the needle (4, 44) has an opening and an inner cavity (i.e. 43, “open bore”/”needle bore”) therein (paragraph [0045], referring to the insert (i.e. 2/3, 45) sliding freely within the needle (4, 44), and thus there is a cavity/bore within the needle (4,44); paragraphs [0049], [0050]; Figures 1B, 2-3, 4A);
	the needle (4, 44) further has an inner needle (2/3, 45) that seals at least a part of the inner cavity (paragraphs [0048]; [0050]; Figures 1B, 2 and 4A, note that the inner needle 2/3, 45 blocks a portion of the inner cavity of the needle (4, 44), thus sealing the portion);
	the inner needle includes a hollow tube (paragraphs [0045], [0049], [0050]; Figures 1B, 2-3, 4A, note that the optical fiber (1, 41) exists within a hollow space of the needle bore/channel of the inner needle (2/3, 45).
	However, though Suter et al. do disclose that the needle and optical technique can comprise optical coherence tomography and/or photoacoustic procedures, Suter et al. do not specifically disclose that their needle further comprises a light absorbent member that generates a first photoacoustic waves caused by the light emitted from the light emitting portion, that the inner needle further includes a transparent resin that 
	Adoram et al. disclose a system for monitoring a position of an instrument in a subject, wherein the system includes a light transmission medium configured to transmit light pulses to a desired region to produce an acoustic signal, at least one ultrasound sensor configured to receive the acoustic signal and to produce a transduced signal from the acoustic signal and a processing unit connected to the at least one ultrasound sensor and configured to locate a source of the acoustic signal using the transduced signal (Abstract; paragraph [0006]).  Specifically their system comprises a needle (12) including a hollow tube (paragraphs [0034], [0038], referring to the lumen of the instrument being “hollow”, wherein the instrument can be a needle), wherein the needle (12) includes a light absorbent member (32) that generates a first photoacoustic wave caused by the light emitted from the light emitting portion (paragraphs [0034]-[0038], [0043] note that photoacoustic coating (32; “light absorbant member") absorbs optical signals to produce corresponding acoustic waves (i.e. “photoacoustic waves”); Figures 1-2, 4, 6 and 7), wherein the needle includes a resin that closes at least a tip portion of the hollow tube, the optical fiber being embedded in the hollow tube by the resin and the needle (12) having the light absorber member (32) at a tip of the hollow tube (paragraphs [0036], note that the light absorbent member can be a graphite/epoxy resin mixture, wherein Applicant's disclosure in paragraph [0104] of the corresponding PG-Pub 2015/0297092 sets forth that the light absorbent member/fixing member is made of an epoxy resin (which has the inherent and well known property of being transparent further note that the below relied upon Goldfarb et al. reference discloses epoxy resin as having fixing/adhesive properties for a distal end of an optical fiber, see paragraphs [0183]-[0184]), and thus it appears that an epoxy resin mixture has the inherent capability of “fixing”/”embedding”;  paragraphs [0038]-[0039]; see Figures 2 and 4, note that the light absorbent member (32) is provided on an inner wall of the inner cavity and the tip portion (18) of the optical fiber, which includes the light absorbent member (32), is adjacent to the inner wall and, as seen in, for example, Figures 2 and 4, blocks/closes at least a tip portion of the hollow tube). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the needle of Suter et al. further comprise a light absorbent member that generates a first photoacoustic waves caused by the light emitted from the light emitting portion, that the inner needle further includes a transparent resin that closes at least a portion of the hollow tube, the optical fiber is embedded in the hollow tube by the transparent resin, and the inner needle has the light absorbent member at a tip of the hollow tube, as taught by Adoram et al., in order to provide an effective, alternative optical technique for imaging internal organs and monitoring a position of an instrument in a subject (paragraphs [0001], [0006]).
	Alternatively, with regards to the limitation that the optical fiber is embedded in the hollow tube by the transparent resin, if it is viewed that epoxy-resin does not have inherent fixing/embedding properties, Goldfarb et al. disclose a device (10) 
	Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transparent resin (i.e. epoxy-resin) of Adoram et al. embed the optical fiber in the hollow tube, as taught by Goldfarb et al., in order to maintain the distal end of the optical fiber coincident with the distal end of the device, prevent foreign materials into the device and  increase the overall flexibility and bendability of the device (paragraphs [0183]-[0184]; Figure 4).  
With regards to claim 2, Adoram et al. disclose that the light absorbent member (32) covers a light emitting surface of the light emitting portion (i.e. distal end of optical fiber (28)) (see Figures 2-4 and 6-7).
	With regards to claim 3, Suter et al. disclose that the needle is a biopsy needle that is adapted to be inserted into an inspection object of a living body and is capable of 
	With regards to claim 4, Suter et al. disclose that the inner needle is removably set to the inner cavity of the needle (paragraph [0049], referring to the insert (i.e. OCT catheter which includes the needle, needle (45)) being advanced within the needle (4, 44) and wherein the needle (4, 44) can then be withdrawn, thus leaving the OCT catheter/needle (45) for imaging; Figures 1B, 2, 3, 4A).
	With regards to claim 5, Suter et al. disclose that an end face of the optical fiber, to which light travels when seen from the first light source, forms the light emitting portion (paragraphs [0018]-[0019], [0021], [0024], referring to the optical fiber providing first radiation into tissue; Figures 1B, 2, 4A).
With regards to 6, as discussed above, the above combined references meet the limitations of claim 1.  Suter et al. further disclose a photoacoustic imaging generating device (paragraph [0016], referring to the optical exemplary technique comprising photoacoustic procedures) comprising the needle according to claim 1 (see above rejection of claim 1).  However, they do not specifically that their photoacoustic image generating device comprises a first light source, a probe for detecting the first photoacoustic waves that are generated from the needle after at least a part of the needle is inserted into the subject and a processing circuitry for generating a first photoacoustic image on the basis of the first photoacoustic waves.  Adoram et al. further disclose that their photoacoustic image generating device comprises a first light source (26, paragraph [0035]), a probe (20) for detecting the first photoacoustic waves 
With regards to claim 7, Adoram et al. disclose that the first light source is a semiconductor laser light source (i.e. diode laser) (paragraph [0036]).  
With regards to claim 8, as discussed above, the above combined references meet the limitations of claim 6.  However, they do not specifically disclose that the probe is further capable of detecting reflected acoustic waves of acoustic waves transmitted to the subject, the processing circuitry is further for generating a reflected acoustic wave-image on the basis of the reflected acoustic waves.  Adoram et al. disclose that the probe is further capable of detecting reflected acoustic waves of acoustic waves transmitted to the subject, the processing circuitry is further for generating a reflected acoustic wave-image (i.e. “subject image”) on the basis of the reflected acoustic waves (paragraphs [0035], [0042], referring to the transducers (20) transmitting and receiving reflected ultrasound signals, which are used to determine a subject image).   This 
With regards to claim 9, Adoram et al. disclose that the processing circuitry is further for combining the first photoacoustic image with the reflected acoustic wave-image (paragraphs [0035], [0044], referring to the superimposition/combination of the images).
With regards to claim 10, as discussed above, the above combined references meet the limitations of claim 6.  However, they do not specifically disclose that their device further comprises a second light source, wherein the probe is further capable of detecting second photoacoustic waves that are generated in a subject due to light emitted from the second light source after the light emitted from the second light source is emitted to the subject, and the processing circuitry is further capable of generating a second photoacoustic image on the basis of the second photoacoustic waves.  Adoram et al. disclose that their device further comprises a second light source (i.e. associated with a second, additional position indicator, such as depicted in Figures 7-9), wherein the probe is further capable of detecting second photoacoustic waves that are 
With regards to claim 11, Adoram et al. disclose that the second light source also functions as the first light source (paragraph [0050], referring to the optical driver (26) which supplies the optical signals, the optical drivers serving as the first and second light source), and a part of the light emitted from the second light source is branched toward the subject and a part of the light emitted from the second light source is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carson et al. (US Pub No. 2010/0249570) discloses that an optical fiber may have a tip that is polished and coated with black paint, wherein the optical fiber is inserted through a hollow needle (86) (paragraph [0074]).
Manohar (US Pub No. 2014/0155739) discloses a system for enabling generation of photoacoustic images comprising a biopsy needle (4), the needle being provide with an optical fiber (5) (Abstract; Figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793